—In an action to recover damages, for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Kings County (Golden, J.), dated March 15, 1996, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly concluded that questions of fact exist which preclude summary judgment (see, Riviello v Waldron, 47 NY2d 297; Kirkman v Astoria Gen. Hosp., 204 AD2d 401; Santamarina v Citrynell, 203 AD2d 57; Heindel v Bowery Sav. Bank, 138 AD2d 787). Bracken, J. P., O’Brien, Florio and Luciano, JJ., concur.